Citation Nr: 1511310	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  08-12 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 20 percent, from June 1, 2010 to the present, for service-connected degenerative arthritis and degenerative disc disease, with disc herniation, of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Air Force from December 1998 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
September 2007 rating decision by the Department of Veterans
Affairs Regional Office (RO) in Detroit, Michigan.  In August 2012, the Board denied the claim currently on appeal, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2013 Court order, issued pursuant to a joint motion for remand between counsel for the Veteran and counsel for the Secretary of Veterans Affairs (secretary), the Board's previous decision was vacated and remanded for additional development.  In May 2014, the Board remanded the claim for evidentiary development consistent with the joint motion.  Unfortunately, additional development is required to ensure that the mandates of the joint motion are satisfied.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this case must be remanded so that remedial actions can occur with respect to evidentiary development.  

Essentially, as noted in the introductory section, the Court vacated the Board's earlier decision on this issue via an order dated in July 2013.  It was determined that a March 2012 VA examination report, while supportive of a worsening in symptomatology, was contradictory and inadequate to resolve the issue on appeal.  Specifically, it was noted that the report of examination found that additional limitation in range of motion was present subsequent to repetitive-use testing; however, the examiner did not note the specific limitation to motion in the narrative portion of the examination report.  It was noted that "less movement than normal," "more movement than normal," "weakened movement," "pain on movement," and "disturbance of locomotion" were all contributing factors to additional limitation of range of motion after repetitive-use testing.  Nonetheless, as noted, the examiner did not provide the degree of additional limitation, and thus, the Court determined that the examination report, while showing greater limitation after repeated usage of the back, was not adequate to resolve the appeal and should not have been relied upon by the Board.  It was mandated that a new, comprehensive VA examination be afforded which noted the specific degree limitations to range of motion associated with repetitive use testing.  

The Veteran was examined subsequent to the Court's order; however, in the associated report of examination, dated in July 2014, it was noted that the Veteran did not have additional limitation of motion following repetitive use testing.  There is no explanation as to why that was the case in July 2014, while in March 2012, such limitation was noted.  The March 2012 VA examination report noted that the service-connected low back condition had worsened since initial onset, and it is suggested that the disorder is progressive in nature.  The remand issued by the Board was issued to specifically address at what point additional limitation occurred as due to repetitive-use testing, which had been documented as existing in 2012.  The 2014 examiner should have reviewed the earlier findings (as well as other evidence of record) when coming to his assessment with respect to the Veteran.  Should additional limitation not have been present in 2014, it was concomitant upon the examiner to explain the difference in symptoms from the earlier examination via a reasoned rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Given that the Board must review the evidence in a way that is most favorable to the Veteran, the disparity in findings between 2012 and 2014 places the evidentiary record in relative equipoise regarding a conclusion that, during the appeal period, the Veteran has experienced additional limitation of motion in his back as due to repetitive-use testing of range of motion.  

Accordingly, the 2014 examination (which found no such limitation yet did not offer a rationale as to why that was the case) is not sufficient to resolve the issue on appeal.  Moreover, as it was expressly instructed by the Court that the additional limitation associated with repetitive-use testing be ascertained upon remand, there has yet to be afforded an examination which complies with the mandates of the Court's order.  Veterans, as a matter of law, are entitled to compliance with Court and Board directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, a new, comprehensive VA examination must be afforded to specifically address any additional limitation of motion associated with repetitive-use testing of range of motion of the thoracolumbar spine.  The 2012 and 2014 examination reports, as well as all other relevant evidence of record in the claims file, must be reviewed, and should no additional limitation be present, the examiner should explain as to why that is the case in light of earlier findings which demonstrated such a limitation.  A rationale should be associated with all conclusions in the narrative portion of the examination report.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic examination to determine any additional limitation of motion associated with repetitive-use testing of range of motion of the thoracolumbar spine.  The examiner must specifically state to which degree any additional limitation of motion is noted following repetitive-use range of motion testing.  Should no such limitation be present, the examiner is asked to explain why such symptomatology was present upon examination in March 2012 and the reasoning for the lack of such impairment at present.  If possible, the examiner should opine as to what, in his/her estimation, the degree of additional limitation of motion following repetitive-use testing was at the time of the 2012 examination.  All conclusions should be supported by rationales, and all relevant evidence in the claims file must be reviewed prior to coming to a conclusion.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim for a higher rating.  Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




